



COURT OF APPEAL FOR ONTARIO

CITATION: Mroz v. Mroz, 2015 ONCA 171

DATE: 20150316

DOCKET: C58622

Doherty, Gillese and Lauwers JJ.A.

BETWEEN

Martin Mroz and Adrianna Mroz by their litigation
    guardian Agnieszka Mroz

Plaintiffs (Respondents/

Appellants by way of cross-appeal)

and

Helen Mroz
, Richard
    Paramonczyk, Kathleen Paramonczyk, Elizabeth Paramonczyk, Christine Paramonczyk
    and Anne Paramonczyk

Defendants (
Appellant/

Respondent by way of cross-appeal
)

Montgomery T. Hyde, for the appellant

Michael Czuma, for the respondents

Heard: February 4, 2015

On appeal from the judgment of Justice Darla A. Wilson of
    the Superior Court of Justice, dated March 13, 2014, with reasons reported at 2014
    ONSC 1030, 97 E.T.R. (3d) 32.

Gillese
    J.A.:

[1]

An aging mother transferred title to the family home to herself and her daughter,
    as joint tenants. The family home was the mothers only significant asset.  At
    the same time as she directed that the transfer be made, the mother executed a
    will in which she referred to the family home and made bequests to a number of family
    members. Some of the bequests were charged against the family home.

[2]

On the mothers death, how was the family home to be dealt with?  Did it
    become part of the mothers estate and devolve in accordance with her will?  Did
    the daughter take it outright, by right of survivorship?  Or did the daughter take
    the property as a trustee, with an obligation to sell it and distribute the
    proceeds in accordance with the wishes that her mother had expressed during her
    lifetime?

[3]

This appeal and cross-appeal depend upon the answers to these
    questions.

OVERVIEW

[4]

Kazimiera (Kay) Mroz and her husband, Jozef Mroz, lived at 31 Rivercrest
    Road in Toronto, Ontario (the Property).
[1]

[5]

On July 23, 2004, after Jozefs death, Kay went to her lawyers office where
    she executed two documents: a new will (the 2004 Will) and an Acknowledgement
    and Direction (the Direction).

[6]

In the 2004 Will, Kay named Helen Mroz and Richard Paramonczyk as her
    executors.  Helen is Kays daughter and Richard is Kays nephew.

[7]

In the 2004 Will, Kay bequeathed $50,000 to Richard and his family.
[2]
She also stipulated that her share of the [P]roperty was to go to Helen, on
    the condition that within a year of her death, Helen paid $70,000 to each of
    Martin Mroz and Adrianna Mroz.  Martin and Adrianna are Kays grandchildren and
    Helens nephew and niece.

[8]

In the Direction, Kay authorized the transfer of title to the Property to
    herself and Helen as joint tenants.

[9]

Shortly after Kays death, Helen sold the Property for approximately
    $476,000.  She used the sale proceeds for herself.  All of this was done
    without notifying Richard, her co-executor under the 2004 Will.

[10]

As
    a result of Helens actions, the Property did not pass through Kays estate. 
    Apart from the Property, the value of Kays estate was approximately $3,200.

[11]

Martin
    and Adrianna started legal proceedings in which they challenged the validity of
    the 2004 Will and Helens conduct in relation to the Property.

[12]

A
    trial was held.  The trial judge found that the 2004 Will was valid and the
    presumption of resulting trust in respect of the Property had been rebutted.

[13]

By
    judgment dated March 13, 2014, among other things, Helens failure to pay $70,000
    to each of Martin and Adrianna was declared to be a breach of trust and Helen was
    ordered to pay them those sums, plus pre-judgment interest.

[14]

Helen
    appeals.  The essence of her appeal is that once the trial judge found that the
    presumption of resulting trust had been rebutted, the Property passed to her by
    right of survivorship and, therefore, she had no legal obligation to pay the
    legacies to Martin and Adrianna.

[15]

Martin
    and Adrianna cross-appeal.  The essence of their cross-appeal is that the trial
    judge erred in finding that the presumption of resulting trust had been
    rebutted and, accordingly, the Property formed part of Kays estate.  They also
    ask this court to make an award of punitive damages against Helen.

[16]

For
    the reasons that follow, I would dismiss both the appeal and the cross-appeal.

BACKGROUND

[17]

Much
    of the following background information has been drawn from the careful and
    thorough factual findings of the trial judge, as expressed in her reasons.

[18]

Kay
    was born in Poland in 1923.  She married Jozef in 1951.  They had two
    children:  Stanley and Helen.  Stanley was born in 1955 and Helen in 1960.

[19]

Kays
    sister had a son, Richard.  Richards parents died when he was only 13.  He
    went to live with Kay and Jozef and their children, and stayed until he was
    21.  He had a very close relationship with the Mroz family and was treated like
    a son.

[20]

Richard
    married Anne in 1975.  They have three daughters.

[21]

Helens
    brother Stanley married Agnieszka in 1990 and had two children: Martin and
    Adrianna.  Apparently the Mroz familys relationship with Agnieszka was
    strained.  After Stanley died in a car accident in 2000, the relationship
    further deteriorated.

[22]

Helen
    did not marry or have children.

[23]

Kay
    and Jozef had wills prepared in 2001 by a lawyer, Marek Malicki.

[24]

In
    her 2001 will, Kay left all of her estate to Jozef.  If he were to predecease
    her, Kays 2001 will provided that her estate was to be divided into two equal
    shares: one for Helen, and the other to be split equally between Martin and
    Adrianna.  Out of Helens share, the five members of Richards family were each
    to receive $10,000.  Kays 2001 will provided that Helen could live in the
    family home (the Property) for two years following Kays death, after which the
    Property was to be sold.

[25]

Helen
    lived with her parents at the Property.  Jozef died in July 2002.  In October
    2002, Kay was diagnosed with cancer and hospitalized for treatment. 
    Afterwards, Kay went to a rehabilitation centre where she remained until
    February 2003.

[26]

In
    March 2003, Kay returned to Malickis offices in order to make a new will.  She
    knew that her prognosis was terminal. She also knew that Agnieszka had received
    approximately $1,000,000 after settling a lawsuit that arose from her husbands
    death in an accident, and that her grandchildren Martin and Adrianna had
    received some money from the settlement. Richard testified that part of Kays
    motivation for changing her 2001 will was to reduce the amount of money her
    grandchildren would receive from her estate.

[27]

On
    July 23, 2004, Kay attended at Malickis offices and executed the 2004 Will and
    the Direction.  Malicki had drafted the Direction so that the Property would be
    transferred to Kay and Helen as tenants-in-common.  However, in the executed Direction,
    there is a line through the words tenants-in-common and the words joint
    tenants have been handwritten in.  At trial, Malicki testified that he would
    have recommended to Kay that she and Helen take the Property as
    tenants-in-common.  Helen testified that the Property was put into joint
    tenancy because her mother was a frugal woman and wanted to avoid paying probate
    fees.  The trial judge found that Malicki would have explained the consequences
    of a joint tenancy to Kay, so that she understood what she was signing.

[28]

In
    the 2004 Will, Kay appointed Helen and Richard as co-executors.

[29]

In
    para. 5(a) of the 2004 Will, Kay bequeathed $10,000 to each of Richard, his
    wife and their three children, for a total bequest of $50,000.  In para. 5(b),
    Kay made a bequest of $5,000 to Jordan Mackinnon.

[30]

Paragraph
    5(c) of the 2004 Will is particularly significant, thus I will set it out in
    full.  It reads as follows:

c)
I BEQUEATH
my share of the property at 31 Rivercrest Road in Toronto, to my daughter,
HELEN
    MROZ
, provided that she pay within one (1) year of the date of my death the
    following legacies:

i) The sum of seventy thousand dollars ($70,000.00) to
ADRIANNA
    MROZ
, born on April 4
th
, 1993, for her own use absolutely,
    subject to provisions set out in this will;

ii)  The sum of seventy thousand dollars ($70,000) to
MARTIN
    MROZ
,

born on July 29
th
, 1990, for his own use
    absolutely, subject to provisions set out in this will.

These
    legacies shall constitute a first charge on my property in favour of
ADRIANNA
    MROZ
and
MARTIN MROZ
,

until the legacies are paid.

[31]

Kay
    died on June 18, 2005.

[32]

Helen
    and Richard retained a solicitor, Richard Howitt, to deal with Kays estate. 
    They met with him on July 14, 2005.

[33]

On
    August 10, 2005, Helen signed a survivorship application for the Property,
    which transferred it into her name alone.

[34]

In
    October 2005, Helen sold the Property for $534,000.  $38,000 was taken off of the
    sale price to reflect a problem with the foundation of the family home on the Property,
    so that the balance on closing was approximately $476,000.

[35]

Helen
    sold the Property without notifying Richard of what she was doing. Later, when Richard
    discovered what had happened and protested, Helen said that she was solely
    entitled to the Property.

[36]

As
    a result of Helens actions, the Property was not dealt with as part of Kays estate. 
    The value of Kays estate (without the Property) was approximately $3,200.

[37]

After
    the sale of the Property closed, Helen purchased a house in Milton for an
    undisclosed price.

[38]

In
    2007, Helen sold the Milton property for approximately $287,000.  She used most
    of the sale proceeds to put a 600 square foot addition on the Georgetown home
    of her friend, Noreen Atkinson.  Helen then moved in with Atkinson, where she
    continues to reside, paying rent of $400 per month.  Helen also paid for a
    number of improvements to the Atkinson property, including having a shed built
    on the property and a new roof put on the house.  In addition, she bought
    Atkinson a used car, paid for Atkinson to return to school in New York, and
    went on a holiday to Holland.

[39]

Meanwhile,
    Agnieszka took a number of steps to obtain information about Kays estate. On
    April 19, 2006, by court order, Helen and Richard were required to file an
    application for a certificate of appointment as estate trustees with a will.

[40]

Helens
    lawyer, Richard Howitt, wrote to Agnieszkas lawyer in mid-May 2006, advising
    that Helen intended to pay into court $70,000 for each of Martin and Adrianna
    prior to the one year date from the death of Kazimiera Mroz as stipulated in
    her Last Will and Testament.

[41]

Agnieszkas
    lawyer responded that his client was not content with that proposal and
    indicated that a notice of objection would be filed, along with a motion for
    directions.

[42]

In
    a letter dated May 26, 2006, Howitt responded that Helen supported the 2004 Will
    and would bring an application to pay the funds into Court in accordance with
    the Will.

[43]

Helen
    gave Howitt a bank draft, dated May 29, 2006, for $140,000.

[44]

By
    letter dated May 31, 2006, Howitt advised Agnieszkas lawyer that Helen had given
    him $140,000 and he was in a position to pay that sum into court to the credit
    of Martin and Adrianna.  The letter continued: However, if you are contesting
    the validity of the Will then your clients entitlement to these funds comes
    into question.  Perhaps you would advise me as to your position.

[45]

The
    money was not paid into court.  Instead, it remained in Howitts trust account
    for approximately two years, at which point Helen had the money returned to
    her.

[46]

In
    January 2007, Martin and Adrianna (through their mother, Agnieszka, as
    litigation guardian) filed a statement of claim in which, among other things, they
    challenged the validity of the 2004 Will and Helens sale of the Property.

[47]

Helen,
    Richard, and the members of Richards family were named as the defendants in
    the action.  Helen defended.   Richard defended separately and asserted a
    cross-claim.

[48]

The
    matter proceeded to trial, by which time the claims against Richard and his family,
    and Richards cross-claim had been settled.

[49]

At
    trial, Martin and Adrianna argued that the 2004 Will was invalid because Kay
    lacked testamentary capacity and/or because Helen had exerted undue influence
    on Kay.  They also contended that the Property formed part of Kays estate and
    that the 2004 Will created a trust in their favour for the amount of their
    legacies.

[50]

Helen
    claimed that the 2004 Will was valid and that she had taken title to the
    Property as the surviving joint tenant.  She said that she had tried to pay
    $140,000 into court but as the plaintiffs refused to accept the money in
    settlement of the matter, she had no legal or moral obligation to pay the
    legacies.

THE DECISION BELOW

The 2004 Will is Valid

[51]

The
    trial judge indicated that all of the witnesses at trial confirmed that Kay was
    a strong, intelligent woman who knew her own mind, worked throughout her life,
    and ran the family finances.  By all accounts, Kay was financially
    astute.

[52]

In
    finding the 2004 Will to be valid, the trial judge stated that there was absolutely
    no evidence that Kay lacked testamentary capacity when she made the 2004
    Will.  Further, there was no reliable evidence that Helen deceived her mother
    into putting the Property into joint tenancy.  The trial judge also found that
    Helen had not exerted undue influence over her mother when her mother
    transferred the Property to herself and Helen as joint tenants.

Ownership of the Property and Obligation to pay the
    Legacies

[53]

The
    trial judge referred to the seminal case of
Pecore v. Pecore
, 2007 SCC
    17, [2007] 1 S.C.R. 795, in which the Supreme Court clarified the law regarding
    the presumptions of resulting trust and advancement.
Pecore
established that: (1) the presumption of resulting trust applies to gratuitous
    transfers of property from a parent to an adult child; and (2) the trial judge
    must begin his or her inquiry with that presumption and then weigh all of the
    evidence in an attempt to ascertain, on a balance of probabilities, the transferors
    actual intention at the time of transfer:
Sawdon Estate v. Sawdon
,
    2014 ONCA 101, 119 O.R. (3d) 81, at paras. 56-57.

[54]

The
    trial judge then reviewed the relevant evidence of intention and, at paras.
    42-43 of her reasons, concluded:

[Kay] wished to gift Helen full title to the house upon her
    death, with the understanding that the house was to be sold within a year of [Kays]
    death and specific bequests, including the monies for the grandchildren, were
    to be paid from the proceeds of the sale.  Accordingly, Helen has rebutted the
    presumption of a resulting trust.

To be clear, the gift of her share of the house to Helen was
    not for Helens personal use entirely but for her to distribute proceeds of the
    sale in accordance with Kays wishes.

[55]

At
    para. 65 of the reasons, the trial judge stated that on Kays death, Helen
    become sole owner of the house by right of survivorship and the house did not
    form part of the estate.  However, at paras. 68-69 of her reasons, the trial
    judge stated:

It is beyond dispute that Helen knew her mother wanted the
    legacies paid and knew the deadline for payment; the [2004 Will] states that
    they form a first charge on the [P]roperty.  I find that Helen has failed to
    carry out the terms of the [2004 Will] as she has failed to honour her mothers
    wishes.

I find that Helens failure to pay $140,000 to the
    grandchildren is a breach of trust.  In
Theobald on Wills,
the authors
    note that a devise of property in a will on condition that the inheritor of the
    property make certain payments creates a trust obligation for the inheritor.
    [Citations omitted.]

[56]

The
    trial judge concluded that the 2004 Will made Helen a joint tenant of the
    Property on condition that Helen pay each grandchild $70,000 within a year of Kays
    death, creating a trust obligation that Helen had breached.

Helens Conduct

[57]

The
    trial judge made a number of adverse findings about Helens conduct.  She found
    that Helen, without any justification, had treated Richard in a despicable
    fashion.  The factual context within which the trial judge made this finding
    was Helens sale of the Property without any notice to Richard, her co-executor
    of Kays estate.  The trial judge found that by failing to keep Richard
    apprised of what she was doing with the Property, Helen had deceived Richard
    about its sale and the payments that were due on the closing of the sale
    transaction.

[58]

The
    trial judge also noted that Richard had settled his familys claims under the 2004
    Will for less than they were worth, simply to put an end to the matter.  She
    described Helens failure to make the payments owed to Richard and his family
    under the 2004 Will as particularly odious given that Richard had always acted
    in an honourable fashion toward Helen and was treated as a son by Kay.

[59]

The
    trial judge also found that Helen was a devoted daughter who took care of her
    mother after her fathers death and assisted her mother significantly during
    her illness.  However, the trial judge found that Helens conduct changed after
    her mothers death.  She said that Helens conduct in selling the Property and
    failing to use the sale proceeds to pay the legacies owed under the 2004 Will was
    beyond comprehension.  The trial judge stated that the evidence of all
    witnesses, including Helen, was that Kay wanted her grandchildren to each
    receive $70,000 from the proceeds of the sale of the Property, and Richards
    family to receive $50,000.  Nonetheless, the trial judge found, rather than
    carrying out the terms of the 2004 Will, Helen spent the money from the sale of
    the Property primarily on Atkinson.  She described this aspect of Helens behaviour
    as nothing short of disgraceful.

[60]

At
    para. 73 of her reasons, the trial judge explained why she did not award
    punitive damages against Helen:

Although the Statement of Claim includes a claim for punitive
    and exemplary damages, this was not pursued at trial nor was it argued in
    submissions, thus I make no order.  However, I do find that the conduct of
    Helen after her mothers death is worthy of an order for these types of damages
    as it is egregious and worthy of censure.

THE ISSUES

[61]

On
    appeal, Helen submits that the trial judge erred in finding that:

-

the 2004
    Will imposed a trust over the Property;

-

she was
    obliged to pay Martin and Adrianna the amount of their bequests under the 2004
    Will; and

-

her failure
    to have paid those bequests was a breach of trust.

[62]

On
    cross-appeal, Martin and Adrianna submit that the trial judge erred in finding
    that:

-

the
    2004 Will was valid; and

-

the
    presumption of resulting trust had been rebutted in respect of the Property.

[63]

As
    well, Martin and Adrianna ask this court to award punitive damages against
    Helen.

[64]

I
    will first address the issue of the validity of the 2004 Will.  Then I will address
    whether Helen is obliged to pay Martin and Adrianna the amount of their
    bequests under the 2004 Will.  In so doing, I will deal with the interrelated matters
    of the presumption of resulting trust, whether Helen took the Property as a
    trustee, and whether Helens failure to have paid the bequests to Martin and
    Adrianna was a breach of trust.  I will conclude by considering the claim for punitive
    damages.

ANALYSIS

Did the trial judge err in finding the 2004 Will valid?

[65]

The
    trial judge described Kay as a strong, intelligent, financially astute woman
    who knew her own mind.  She found that Kay was, at the relevant times, served
    by a knowledgeable and competent lawyer.  The trial judge found that there was
    no evidence to support the challenge to Kays testamentary capacity.

[66]

The
    trial judge rejected the submission that Helen had deceived her mother or
    exerted undue influence over her, stating that there was no reliable evidence
    to support that submission.

[67]

The
    trial judges findings that Kay had testamentary capacity and that Helen did
    not exert undue influence on her were fully available on the record.  Accordingly,
    I see no basis on which to interfere with the trial judges determination that
    the 2004 Will was valid.

Did the trial judge err in finding that Helen is obliged to pay
    Martin and Adrianna the amount of their bequests under the 2004 Will?

[68]

In
    my view, the trial judge correctly concluded that Helen was liable to pay
    $70,000 to each of Martin and Adrianna and that Helens failure to have made
    those payments from Kays estate was a breach of trust.  However, I arrive at
    this conclusion for different reasons than those given by the trial judge. In
    my opinion, Helen held the Property on resulting trust.  Consequently, when Kay
    died, the Property formed part of Kays estate and was to be dealt with in
    accordance with the 2004 Will.  Under the terms of the 2004 Will, Martin and
    Adrianna were each entitled to a legacy of $70,000 and those legacies were a
    first charge on the Property.

[69]

The
    trial judge erred in principle at para. 42 of her reasons (set out above at
    para. 54).  In para. 42, the trial judge found that Helen had rebutted the presumption
    of resulting trust, stating that when Kay transferred the Property into joint
    tenancy with Helen, Kay wished to gift Helen full title to the house upon
    Kays death and specific bequests, including the monies for the grandchildren
    were to be paid from the proceeds of sale.  However, since
Pecore
, it
    is clear that once the trial judge found that the sale of the Property after Kays
    death was to be the source of funds for bequests under the 2004 Will, she could
    not find that the presumption had been rebutted.

[70]

Pecore
,
    at paras. 48-50, explains that a gift from a parent to an adult child in
    circumstances such as these includes the right of survivorship and is
inter
    vivos
, meaning that the gift vests immediately at the time of transfer.  Such
    a gift is not testamentary and nothing more need be done to complete the gift
    of the beneficial title.  On the findings of the trial judge, Kay intended that
    Helen was to sell the Property after her death and use the sale proceeds to
    fund the bequests in her 2004 Will.  Clearly, that is a testamentary
    disposition.  As the trial judge found that the Property was to be used by the
    estate to satisfy Kays wishes, as expressed in the 2004 Will, she could not
    find that the presumption of resulting trust had been rebutted and that Helen
    took the Property by way of gift.  It was an error in principle to so find.

[71]

Because
    of this error, it falls to this court to determine whether Helen rebutted the
    presumption of resulting trust.  To answer that question, I will apply the
    relevant legal principles to the trial judges factual findings on Kays actual
    intention at the time of the transfer.

[72]

A
    resulting trust arises when title to property is in one partys name but that
    party, because he or she is a fiduciary or gave no value for the property, is
    under an obligation to return it to the original title owner:
Pecore
,
    at para. 20.  When a parent gratuitously transfers property to his or her adult
    child, the law presumes that the child holds the property on resulting trust
    for the parent:
Pecore
, at para. 36.  The burden of rebutting the
    presumption is on the child.  In determining whether the presumption has been
    rebutted, the trial judge must begin his or her inquiry with the presumption
    and then weigh all of the evidence in an attempt to ascertain, on a balance of
    probabilities, the parent transferors actual intention at the time of
    transfer:
Sawdon Estate
, at paras. 67-71.

[73]

The
    kind of evidence relevant to determining the transferors actual intention at
    the time of transfer depends on the facts of the case:
Pecore
, at
    para. 55. A court may consider evidence of the transferors conduct after the
    transfer, so long as it is relevant to the transferors intention at the time
    of the transfer:
Pecore
, at para. 59.

[74]

The
    trial judges key findings on Kays actual intent at the time of transfer are
    as follows:  Kay wanted Helen to have title to the Property after her death
    (paras. 42 and 59); Kay wanted her grandchildren and Richards family to
    receive their bequests from the sale of the Property (paras. 42, 59 and 67);
    and Kay wanted Helen to pay the bequests to Kays two grandchildren within a
    year of her death from the proceeds of sale of the Property (paras. 43 and 69-70). 
    Indeed, the trial judge found that all of the witnesses, including Helen,
    acknowledged that Kay wanted to use the proceeds of sale of the Property to
    make the bequests to Richard and his family, and to each of her two
    grandchildren.

[75]

With
    these legal principles and factual findings in mind, I return to the question
    at hand: did Helen rebut the presumption of resulting trust and take the
    Property by way of gift?  The answer to that question must be no.

[76]

If
    the presumption was rebutted, then the transfer of the Property was an
inter
    vivos

gift and Helen became solely entitled to the Property on
    Kays death by virtue of the right of survivorship.  In that case, the Property
    would not have formed part of Kays estate and Helen would have no legal
    obligations in relation to the Property or the proceeds of its sale.  These
    legal consequences, however, are inconsistent with the trial judges findings that
    Kays actual intention at the time of the transfer was to provide for Helen
    after her (Kays) death and that Helen was to use the Property to make the
    bequests to Richard and his family, and to her two grandchildren.

[77]

Moreover,
    the legal consequences of finding that the presumption had been rebutted are
    inconsistent with the terms of the 2004 Will.  Kay executed the Direction and
    the 2004 Will on the same day, in the same meeting with her lawyer.  Kay was an
    intelligent, financially astute woman.  On the evidence, there can be no doubt
    that Kay knew that if the Property did not form part of her estate, there would
    be insufficient assets in the estate to satisfy the bequests for Richard and
    his family and her two grandchildren.  Why would she have made those bequests
    in her 2004 Will, if she knew that they could not be realised?  Why would she
    have stated in the 2004 Will that she was dealing with her share of the
    Property, if she had intended to already give away the Property to Helen?

[78]

As
    an intelligent, knowledgeable, financially astute person with only one asset of
    any significant value  the Property  Kay must have intended that the Property
    would be used as the source of funds for the bequests that she made in the 2004
    Will.

[79]

I
    would conclude by noting that the facts of this case are materially different
    from those in
Sawdon Estate
. In
Sawdon Estate
, a father transferred
    his bank accounts, which had a right of survivorship, into joint names with two
    of his five children.  On numerous occasions, the father made it clear to the
    two children on title to the accounts that on his death, he wished the money in
    the bank accounts to be given to all of his children equally.  The two children
    on title assured their father that they would honour those wishes.  The
    fathers will made no mention of the bank accounts.

[80]

This
    court held that the presumption of resulting trust, which applied to the bank accounts,
    had been rebutted. However, rebuttal of the presumption did not lead to the conclusion
    that the two children on title took beneficial title to the bank accounts on
    their fathers death.  Based on the findings of the trial judge, this court concluded
    that the fathers actual intent in making the transfer was to place his two children
    under an immediate trust obligation to hold the amounts in the bank accounts, on
    his death, for all five children in equal shares: see
Sawdon Estate
,
    at paras. 64-72. That is, the father created an
inter vivos

trust
    although execution of the trust was not to take place until his death.

[81]

Thus,
    it can be seen, the fathers actual intention at the time of transfer in
Sawdon
    Estate

was significantly different from Kays actual intention at
    the time of transfer in the present case.  In
Sawdon Estate
, the fathers
    actual intention at the time of the transfer was to place the two children on
    title under an immediate trust obligation.  In the present case, Kays actual
    intention at the time of transfer was to place an obligation on Helen, after
    she [Kay] died, to sell the Property and pay specific bequests from the sale
    proceeds.  While the situation in
Sawdon

was an
inter vivos

trust, the situation in this case is a testamentary one in that the trust
    obligations did not arise until after Kays death.

[82]

For
    these reasons, in my view, the presumption of resulting trust was not rebutted. 
    Consequently, on Kays death, the Property formed part of her estate and its
    disposition was governed by the terms of the 2004 Will.  Under those terms,
    Helen was obliged to sell the Property within a year of Kays death and to pay
    $70,000 to each of Martin and Adrianna from the sale proceeds.  Her failure to
    make those payments was a breach of trust, as the trial judge found.

Should this court award punitive damages against Helen?

[83]

In
    the normal course, appeals are not the proper forum in which to raise brand new
    issues which significantly expand or alter the landscape of the litigation:
Perez
    (Litigation Guardian of) v. Salvation Army in Canada
(1998), 42 O.R. (3d)
    229 (C.A.), at p. 233. Although punitive damages were claimed in the statement
    of claim, they were not pursued at trial.  Thus, in effect, the claim for
    punitive damages is raised for the first time on appeal.  In my view, it would
    not be appropriate to entertain such a claim at this stage in the proceeding.

DISPOSITION

[84]

Accordingly,
    I would dismiss both the appeal and the cross-appeal, with costs to the
    respondents fixed at $7,160, inclusive of disbursements and all applicable
    taxes.

Released: March 16, 2015 (D.D.)

E.E. Gillese
    J.A.

I agree. Doherty J.A.

I agree. P. Lauwers J.A.





[1]
Because a number of individuals involved in this matter have the same last
    name, for ease of reference I refer to all by their first names.



[2]
There is some ambiguity about the meaning of the provision that makes this
    bequest in the 2004 Will.  It could be read as saying that each of Richard,
    Anne and their three children was to receive $10,000 for a total of $50,000, or
    that the five members of the family were to receive a total of $10,000.  The
    trial judge adopted the first of the two interpretations and I have followed
    suit.  Nothing at trial or on this appeal and cross-appeal turns on which of
    the two interpretations is correct.


